Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia the claimed connector comprising at least one plate-like housing body for holding a plurality of connection terminals as being recited in independent claim 1 of the instant application. The closet prior art is to WO 2009/148027A1 which disclose a similar connector comprising at least one plate-like housing body for holding a plurality of connection terminals. However, WO 2009/148027A1 lacks to disclose or suggest at least the features of a recessed portion opened in a surface disposed to face the bottom surface of each of the terminal housing chambers is provided in each of the connection terminals, a pair of locking protrusions protruding separately from each other in a longitudinal direction of each of the terminal housing chambers are provided to protrude from the bottom surface of each of the terminal housing chambers, and the pair of locking protrusions are inserted and disposed in the recessed portion of each of the connection terminals to have direct contact with a formation surface of the recessed portion of each of the connection terminals on both sides in the longitudinal direction, thus each of the connection terminals is positioned and held with respect to each of the terminal housing chambers on the both sides of the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831